DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final after RCE filed 07/13/2022. 
The status of the Claims is as follows:
Claims 2, 6 and 9 have been cancelled
Claims 1, 7, 8, 11 and 12 have been amended;
Claims 14 is new;
Claims 1, 3-5 7, 8 and 10-14 are pending and have been examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 5 7 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, in particular pages 8-10 do not disclose the term “absolute value”. Where the Examiner understands the term “absolute value” to mean the actual magnitude of a numerical value or measurement, irrespective of its relation to other values the specification does not disclose this term or the concept of the actual magnitude of a numerical value or measurement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 7, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Armington et al. (US 20020104293; Armington) in view of Carlson et al. (US 20100326021; Carlson).


Regarding Claim 1 Armington discloses a device (10) for cushioning at least one object (par 35) in a container (par 35) comprising 
a cushioning material provisioning system (25) for providing cushioning material (par 41) 
a request means (par 51, 54, 89), coupled to the cushioning material provisioning system (25) and configured to detect voice commands and to transmit a signals in response thereto (par 41) 
a controller (16) configured to receive the signals from the request means (par 51, 54, 89) and to send signals to the cushioning material provisioning system and 
a memory (60) configured to be accessed by the controller and to associate different voice commands with different absolute values of cushioning material (amounts or length; par 38, 44-45)
whereby a user by visual inspection (identifying the part), can determine the absolute value of cushioning material required to fill an empty volume of the container  (via the controller and display; par 11, 36, 59) and can verbally command the device to produce that absolute value of cushioning material  (par 38, 44, 45, 54, 55, 64, 81, and 87)

While Armington discloses using voice instruction and voice recognition techniques to control dispensing of cushioning material, Armington does not expressly disclose different voice commands with different absolute values of cushioning material

Carlson teaches a device for cushioning at least one object in a container that includes a control system, a memory in which different voice commands with different absolute values of cushioning material. (par 23)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the control system that recognizes voice signals to include a control system that recognizes different voice commands with different absolute values of cushioning material as taught by Carlson since par 23 of Carlson suggests that such a modification provides an on demand cushioning dispensing system for the purposes of improving the efficiency of device. 

Regarding Claim 3 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses qualitative and/or quantitative signals can be transmitted and processed with the controller (16). (par 54)

Regarding Claim 4 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the cushioning material provisioning system (25) comprises a cushioning material forming system (30) which converts a web- shaped starting material into crumpled cushioning pads. (par 41)

Regarding Claim 5 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the request means comprises a microphone. (par 51, 54, and 89)

Regarding Claim 7 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses a certain length is assigned to a respective particular acoustic signal in the form of a voice. (par 38, 44, 45, 51, 55, 64, 81, and 87)

Armington does not specifically disclose the acoustic signal in the form of a specific word. 

Carlson teaches a device for cushioning at least one object in a container that includes a control system, a memory in which a memory is present in which a certain length and/or degree of filling of a foam filled cushioning bag (par 3) is assigned to a respective particular acoustic signal in the form of a specific word providing an on demand cushioning dispensing system for the purposes of improving the efficiency of the device. (par 23)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the control system that recognizes voice signals to include a control system that recognizes specific words assigned to a certain type of cushioning material and/or a certain amount of cushioning as taught by Carlson since par 23 of Carlson suggests that such a modification provides an on demand cushioning dispensing system for the purposes of improving the efficiency of device. 

Regarding Claim 8 Armington discloses the invention as described above. Armington further discloses a method for cushioning at least one object in a container by the following steps, in particular using a device according to any of the preceding claims: 
a) supplying the container to a cushioning material provisioning system, (par 35)
b) transmitting a signal representing an voice signal said by a user (par 51, 54, 89) for requesting cushioning material via a request means to the cushioning material provisioning system, (par 38-39)
c) providing the cushioning material based on the transmitted signal, (par 42) 
d) providing a memory in a control and/or regulating system and 
e) assigning a certain length of cushioning material to the voice signal and storing the length and the signal in the memory so that the user can communicate to the control and/or regulating system the amount of cushioning material the user expects to require for the size of an empty volume and by using certain learned keywords, can cause the device to provide the desired length of cushioning material. (par 38, 44, 45, 55, 64, 81, and 87)

While Armington discloses assigning a certain type of cushioning material and/or a certain length of cushioning material to a voice signal, Armington does not disclose the signal is a word. 

Carlson teaches assigning a certain length of cushioning material to the voice signal so that the user can communicate to the control and/or regulating system the amount of cushioning material the user expects to require for the size of an empty volume and by using certain learned keywords, can cause the device to provide the desired type of cushioning material and/or the desired amount of cushioning material providing an on demand cushioning dispensing system for the purposes of improving the efficiency of the method. (par 23)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the transmitting step and assigning step that recognizes voice signals to include a transmitting step and assigning step that recognizes specific words assigned to a certain type of cushioning material and/or a certain amount of cushioning as taught by Carlson since par 23 of Carlson suggests that such a modification provides an on demand cushioning dispensing system for the purposes of improving the efficiency of method. 

Regarding Claim 10 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses a speech signal is used. (par 51)

Regarding Claim 11 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the speech signal also defines the type of cushioning material articles. (par 60)

Regarding Claim 12 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the provision of the cushioning means takes place by forming a web-like starting material into crumpled cushioning pads. (par 41)

Regarding Claim 13 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the amount of cushioning material provided is defined by the number and the length of the cushioning pads. (par 38, 42-43, 57)


Regarding Claim 14 Armington discloses a device (10) for cushioning at least one object in a container (par 35), comprising: 
a cushioning material provisioning system (25) for providing cushioning material, (par 41)
a request means (par 51, 54, 89), coupled to the cushioning material provisioning system (25), and configured to detect voice commands and to transmit signals in response thereto, (par 41)
a controller (16) configured to receive the signals from the request means (par 51, 54, 89) and to send signals to the cushioning material provisioning system (25), and 
a memory (60) configured to be accessed by the controller (16) and to associate a first set of different voice commands with different types of cushioning material (par 60, 77) and to associate a second set of different voice commands with different absolute values of cushioning material, (par 35-36)
whereby a user, by visual inspection (identifying the part), can determine the type and absolute value of cushioning material required to fill an empty volume of the container (via the controller and display; par 11, 36, 59), and can verbally command the device to produce that absolute value of that type cushioning material (par 54).

Response to Arguments
Applicant’s Argument: Armington in view of Carlson does not teach a memory configured to be accessed by the controller and to associate different voice commands with different absolute values of cushioning material. 
Examiner’s Response: Armington (par 38, 44-45) in view of Carlson (par 20) discloses a memory that stores information related to voice commands that correspond to different amounts of cushioning material. 

Applicant’s Argument: Armington in view of Carlson does not teach a memory that assigns a certain length of cushioning material to a word.
Examiner’s Response: Armington (par 38, 44-45) in view of Carlson (par 20) teaches a memory that assigns a certain length of cushioning material to a word. Armington states at par 38 a memory (not shown) associated with the packaging system controller 16 or a communication network having a network database 21 and are selectively sent to the controller 14 and the output peripheral 18. The packaging instructions sent to the controller 14 preferably relate to the generation of particular lengths (or amounts) of packaging material in a particular sequence.   
Carlson teaches at par 20 a memory 236 for storing programming and data needed to determine the amount of dunnage to dispense and to control the dunnage dispenser 210 or elements thereof to dispense the determined amount of dunnage, such as the number of and the lengths of dunnage strips, based on the container characteristics inputs and relative degree of fill inputs.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731